Citation Nr: 0502966	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA benefits.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The appellant contends that her husband had Philippine 
guerrilla service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 administrative decision 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the appellant's claim to reopen for entitlement to VA 
benefits.

FINDINGS OF FACT

1.  In a May 2001 decision, the RO denied the appellant's 
claim for VA benefits.

2.  Since the last decision, the claimant has not submitted 
evidence which relates to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 decision denying the appellant's claim for 
VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for eligibility for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the claimant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2004 VCAA letter, under a heading entitled "What Do 
We Still Need from You," the RO indicated that the appellant 
had previously been denied legal entitlement to VA death 
benefits since her husband's name did not appear on the 
recognized guerrilla roster.  The appellant was notified that 
the appeal period for the decision had expired and the 
decision was final.  The RO stated that in order for VA to 
reconsider the issue, it needed new and material evidence, 
meaning evidence submitted to VA for the first time which 
related to an unestablished fact necessary to substantiate 
the claim.  The RO stated that the appellant needed to send 
new and material evidence which confirmed service of her 
husband with the Commonwealth Army of the Philippines, 
Recognized Guerrillas, or New Philippine Scouts.  The RO 
stated that the evidence must contain new and identifying 
information, like if the appellant's husband used an alias or 
another name in the military, that would warrant re-
verification of his service with the National Personnel 
Records Center (NPRC).  

Second, VA has a duty to inform the claimant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the April 2004 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the appellant 
obtain such things as medical records, employment records, or 
records from other Federal agencies, but that she must give 
enough information about the records so that it could request 
them from the appropriate person or agency.  The RO stressed 
that it was still the appellant's responsibility to make sure 
that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained a response from the NPRC, Form 
3101, indicating that the appellant's husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The appellant has not indicated the 
existence of any additional records that would aid in 
substantiating her claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2004 VCAA letter, the RO stated that if 
there was any other evidence or information which she thought 
would support her claim, to notify the RO.  The RO stated 
that if the appellant had any evidence in her possession that 
pertained to her claim, to send it to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that this 
was not prejudicial to the appellant, however.  Although the 
VCAA notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

In a May 2001 decision, the RO denied the appellant's claim 
for eligibility for VA benefits.  The appellant was notified 
of the decision and her appellate rights.  She did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  However, the 
claim may be reopened upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The specific matter under consideration is eligibility for VA 
benefits, which is based upon whether the appellant's husband 
was a veteran.  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2004).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40 (2004).

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2004).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In conjunction with her claim to reopen, the appellant has 
submitted a Certificate from the General Headquarters of the 
Armed Forces of the Philippines indicating the appellant's 
husband's unit.  This is not new and material evidence since 
it was already submitted in conjunction with the appellant's 
previous claim.  In her letter accompanying the Certificate, 
the appellant asserted that the Certificate indicated that 
her husband's active duty was certified by the appropriate 
military authority for VA purposes.  The Board notes that an 
appropriate military authority means authority from the 
United States military.  The NPRC, which stores United States 
military records, has certified that the appellant's husband 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  VA is prohibited from 
finding, on any basis other than a service department 
document or service department verification, that a 
particular individual served in the U.S. Armed Forces.  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The appellant also submitted a Medical Certificate, dated in 
February 2003, indicating that the appellant's husband had 
congestive heart failure with peripheral edema pneumonia.  
This is not new and material evidence because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The appellant's husband's medical condition has no 
bearing on whether he is a veteran of the United States 
military.  The appellant also submitted her husband's death 
certificate, which it not new and material evidence since she 
had submitted it with her previous claim.

Based on the foregoing, the Board finds that the appellant 
has not submitted new and material evidence, and the claim to 
reopen for eligibility for VA benefits is denied.

ORDER

The claim to reopen for eligibility to VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


